UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7212


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTOINE DEWAYNE MYLES, a/k/a Twan,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:15-cr-00172-BO-2)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antoine Dewayne Myles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antoine Dewayne Myles seeks to appeal the district court’s order denying his

motion for judgment of acquittal or, alternatively, for a new trial. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, United States v. Sueiro, 946 F.3d 637, 639-40 (4th Cir.), cert. denied, 140

S. Ct. 2553 (2020). The order Myles seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we deny Myles’ motion to

appoint counsel and dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2